Fourth Court of Appeals
                                          San Antonio, Texas
                                                August 19, 2015

                                             No. 04-15-00438-CR
                                           Christopher J. PADILLA,
                                                   Appellant


                                                       v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                           From the 399th Judicial District Court, Bexar County, Texas
                                         Trial Court No. 2013CR4826B
                                    Honorable Ray Olivarri, Judge Presiding

                                          ORDER
      Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
September 16, 2015.

                                                            PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Nicolas A. LaHood                                    Sachiko Nagao
District Attorney, Bexar County                          Official Court Reporter for the 399th District
101 W. Nueva, Suite 370                              Court
San Antonio, TX 78205                                    Cadena Reeves Justice Center
                                                         300 Dolorosa, Suite 1054
Dayna L. Jones                                           San Antonio, TX 78205
1800 McCullough Ave
San Antonio, TX 78212